DETAILED ACTION
	This Notice is in response to the Amendment filed on March 5, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 4-7, directed to the invention non-elected without traverse.  Accordingly, claims 4-7 have been cancelled.

The amendment to claim 1 is made to correct a typographical error.
In claim 1, beginning at line 40 (the last indented limitation of the claim), amend the limitation as follows:  

performing a second planarization operation to expose the gate structure, and to cause the upper surface of the first spacer material layer, the upper surface of the second spacer material layer, the upper surface of the contacting conductive material  to be level with the upper surface of the gate structure, and to cause the contacting conductive material layer to form two or more contacting conductive layers.

Allowable Subject Matter
Claims 1-3 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815